DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the communication filed on 03/26/2020.
	Claims 1-20 are being considered on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020, 09/24/2020, and 09/27/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of Applicant's IDS forms 1449 filed 09/21/2020, 09/24/2020, and 09/27/2020 are attached to the instant Office action. 
Drawings
	The drawings filed on 03/26/2020 are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“tile matrix multiplier” in claim 10 (a structure is described in paragraph 0057 of the specification)
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng, et. al. (WO2020050886A1, hereinafter “Cheng”). 
Regarding claim 1, Cheng teaches a method for performing neural network operations, comprising: 
identifying a first matrix tile and a second matrix tile (Cheng, para. 0028: “m, k, and n are matrix parameters for multiplication of a first matrix A (m x k) by a second matrix B (k x n), to produce a matrix C (m x n)”)
obtaining first range information for the first matrix tile and second range information for the second matrix tile (Cheng, para. 0028: “m, k, and n are matrix parameters for multiplication of a first matrix A (m x k) by a second matrix B (k x n), to produce a matrix C (m x n) to produce a matrix C (m x n), where m is a number of rows of a first matrix, k is number of columns of the first matrix and number of rows of a second matrix, and n is the number of columns of the second matrix”. Examiner notes that the broadest reasonable interpretation of “range information” means information about the range of a matrix where range is defined as the columns of a matrix such that range information includes the number of columns in a matrix). 
selecting a matrix multiplication path based on the first range information and the second range information (Cheng, para. 00114: “The tiling module includes software that splits matrices to be multiplied into respective tiles and the optimizer module includes software that formulates an optimal tiling configuration for the matrices to be multiplied that collectively achieves a lowest running time for multiplication of the matrices on the target hardware into the following optimization problem”; Examiner notes that the broadest reasonable interpretation of “based on…range information” means a multiplication path that takes into consideration information about the range (i.e. the tiling configuration which includes range information)).
performing a matrix multiplication on the first matrix tile and the second matrix tile using the selected matrix multiplication path to generate a tile matrix multiplication product. (Cheng, para. 0028: “m, k, and n are matrix parameters for multiplication of a first matrix A (m x k) by a second matrix B (k x n), to produce a matrix C (m x n)”). 

Regarding claim 2, Cheng teaches the method of claim 1 (above). Cheng further teaches: 
the first tile is a portion of an input to a layer of a neural network and the second tile is a portion of a weight matrix for the layer of the neural network. (Cheng, para. 0017 and 0063: “The method includes splitting, by one or more processing devices, matrices to be multiplied into respective tiles” “It is straightforward to identify matrix multiplication in computing an output value of a FC layer: each input has k elements and the FC layer has n neurons each with k weights. An FC layer is the multiplication of a m x k matrix (m is sample size) and a k X n matrix.” Examiner notes that the broadest reasonable interpretation of “a portion of an input” means any part of an input, including the number of elements of that input.) 

Regarding claim 3, Cheng teaches the method of claim 2 (above). Cheng further teaches: 
automatically generating the first range information by analyzing input to the layer (Cheng, para. 0063: “It is straightforward to identify matrix multiplication in computing an output value of a FC layer: each input has k elements and the FC layer has n neurons each with k weights. An FC layer is the multiplication of a m x k matrix (m is sample size) and a k X n matrix.” Examiner notes that the broadest reasonable interpretation of “range information” means information about the range (e.g. the number of columns in a matrix. Examiner additionally notes that the broadest reasonable interpretation of “analyzing” means identifying as in Cheng where the inputs of the FC layer are identified as having k elements and n neurons).

Regarding claim 4, Cheng teaches the method of claim 1 (above). Cheng further teaches: 
selecting the matrix multiplication path comprises selecting the matrix multiplication path from a set of two or more matrix multiplication paths, wherein each matrix multiplication path is configured to perform a matrix multiplication operation for a different set of input ranges. (Cheng, para. 00114: “The tiling module includes software that splits matrices to be multiplied into respective tiles and the optimizer module includes software that formulates an optimal tiling configuration for the matrices to be multiplied that collectively achieves a lowest running time for multiplication of the matrices on the target hardware”; Examiner notes that different tiling configurations as in Cheng result in different sets of matrices to be multiplied such that the optimal configuration for matrix multiplication is will be found and selected)).

Regarding claim 5, Cheng teaches the method of claim 2 (above). Cheng further teaches: 
the layer comprises a generic neuron layer (Cheng, para. 0063: “It is straightforward to identify matrix multiplication in computing an output value of a FC layer: each input has k elements and the FC layer has n neurons each with k weights. An FC layer is the multiplication of a m x k matrix (m is sample size) and a k X n matrix.” Examiner notes that the broadest reasonable interpretation of “generic neuron layer” is a layer that has defined inputs, outputs, and parameters).  

Regarding claim 6, Cheng teaches the method of claim 5 (above). Cheng further teaches: 
the matrix multiplication of the first matrix tile and the second matrix tile comprises a portion of a batched generic neuron layer operation. (Cheng, para. 0028 and 0090: “m, k, and n are matrix parameters for multiplication of a first matrix A (m x k) by a second matrix B (k x n), to produce a matrix C (m x n)”). “The computation in the perceptron network is denoted [Image Omitted] the batch size, k is the input dimension, and m is the output dimension. Accordingly, the size of perceptron network is denoted in the format of (m, k, n), which corresponds to matrices Aim x k ) and B(k x n) for GEMM.”)

Regarding claim 7, Cheng teaches the method of claim 2 (above). Cheng further teaches: 
the layer comprises a convolutional layer (Cheng, para. 0042 and Fig. 1B: “FIG. 1B illustrates Convolutional (Conv) layers used as building blocks of convolutional neural networks.”)

Regarding claim 10 Cheng teaches a system for performing neural network operations, comprising:
a set of matrix multiplication paths; (Cheng, para. 00114: “The tiling module includes software that splits matrices to be multiplied into respective tiles and the optimizer module includes software that formulates an optimal tiling configuration for the matrices to be multiplied that collectively achieves a lowest running time for multiplication of the matrices on the target hardware into the following optimization problem”; Examiner notes that the broadest reasonable interpretation of “a set of…paths” means a collection of matrix multiplication options such as those explored by Cheng to find the optimal tiling configuration). 
a tile matrix multiplier (Cheng, para 0013: “Matrix Multiplication (GEMM) operator, which is an important linear algebra routine and is a fundamental operator in deep learning. GEMM computes the product (multiplication) of two matrices and the operator can be translated into nested loops controlled by a fixed set of parameters”)
identify a first matrix tile and a second matrix tile (Cheng, para. 0017: “The method includes splitting, by one or more processing devices, matrices to be multiplied into respective tiles and formulating an optimal tiling configuration for the matrices to be multiplied that collectively achieves a lowest running time for multiplication of the matrices on the target hardware into the following optimization problem…m, k, and n are matrix parameters for multiplication of a first matrix A (m x k) by a second matrix B (k x n), to produce a matrix C (m x n) to produce a matrix C (m x n), where m is a number of rows of a first matrix, k is number of columns of the first matrix and number of rows of a second matrix, and n is the number of columns of the second matrix”.)
obtain first range information for the first matrix tile and second range information for the second matrix tile (Cheng, para. 0028: “m, k, and n are matrix parameters for multiplication of a first matrix A (m x k) by a second matrix B (k x n), to produce a matrix C (m x n) to produce a matrix C (m x n), where m is a number of rows of a first matrix, k is number of columns of the first matrix and number of rows of a second matrix, and n is the number of columns of the second matrix”. Examiner notes that the broadest reasonable interpretation of “range information” means information about the range of a matrix where range is defined as the columns of a matrix such that range information includes the number of columns in a matrix).
select a matrix multiplication path, of the set of multiplication paths, based on the first range information and the second range information; (Cheng, para. 00114: “The tiling module includes software that splits matrices to be multiplied into respective tiles and the optimizer module includes software that formulates an optimal tiling configuration for the matrices to be multiplied that collectively achieves a lowest running time for multiplication of the matrices on the target hardware into the following optimization problem”; Examiner notes that the broadest reasonable interpretation of “based on…range information” means a multiplication path that takes into consideration information about the range (i.e. the tiling configuration which includes range information)).
perform a matrix multiplication on the first matrix tile and the second matrix tile using the selected matrix multiplication path to generate a tile matrix multiplication product. (Cheng, para. 0028: “m, k, and n are matrix parameters for multiplication of a first matrix A (m x k) by a second matrix B (k x n), to produce a matrix C (m x n)”).

Regarding claim 11, Cheng teaches the system of claim 10 (above). Cheng further teaches: 
the first tile is a portion of an input to a layer of a neural network and the second tile is a portion of a weight matrix for the layer of the neural network. (Cheng, para. 0017 and 0063: “The method includes splitting, by one or more processing devices, matrices to be multiplied into respective tiles” “It is straightforward to identify matrix multiplication in computing an output value of a FC layer: each input has k elements and the FC layer has n neurons each with k weights. An FC layer is the multiplication of a m x k matrix (m is sample size) and a k X n matrix.” Examiner notes that the broadest reasonable interpretation of “a portion of an input” means any part of an input, including the number of elements of that input.)

Regarding claim 12, Cheng teaches the system of claim 11 (above). Cheng further teaches: 
a neural network processing block configured to automatically generate the first range information from analyzing input to the layer. (Cheng, para. 0063: “It is straightforward to identify matrix multiplication in computing an output value of a FC layer: each input has k elements and the FC layer has n neurons each with k weights. An FC layer is the multiplication of a m x k matrix (m is sample size) and a k X n matrix.” Examiner notes that the broadest reasonable interpretation of “range information” means information about the range (e.g. the number of columns in a matrix. Examiner additionally notes that the broadest reasonable interpretation of “analyzing” means identifying as in Cheng where the inputs of the FC layer are identified as having k elements and n neurons).

Regarding claim 13, Cheng teaches the system of claim 11 (above). Cheng further teaches: 
each matrix multiplication path is configured to perform a matrix multiplication operation for a different set of input ranges. (Cheng, para. 00114: “The tiling module includes software that splits matrices to be multiplied into respective tiles and the optimizer module includes software that formulates an optimal tiling configuration for the matrices to be multiplied that collectively achieves a lowest running time for multiplication of the matrices on the target hardware”; Examiner notes that different tiling configurations as in Cheng result in different sets of matrices with different sets of input ranges to be multiplied such that the optimal configuration for matrix multiplication is will be found and selected)).

Regarding claim 14, Cheng teaches the system of claim 11 (above). Cheng further teaches: 
the layer comprises a generic neuron layer. (Cheng, para. 0063: “It is straightforward to identify matrix multiplication in computing an output value of a FC layer: each input has k elements and the FC layer has n neurons each with k weights. An FC layer is the multiplication of a m x k matrix (m is sample size) and a k X n matrix.” Examiner notes that the broadest reasonable interpretation of “generic neuron layer” is a layer that has defined inputs, outputs, and parameters).  

Regarding claim 15, Cheng teaches the system of claim 14 (above). Cheng further teaches: 
the matrix multiplication of the first matrix tile and the second matrix tile comprises a portion of a batched generic neuron layer operation. ( Cheng, para. 0028 and 0090: “m, k, and n are matrix parameters for multiplication of a first matrix A (m x k) by a second matrix B (k x n), to produce a matrix C (m x n)”). “The computation in the perceptron network is denoted [Image Omitted] the batch size, k is the input dimension, and m is the output dimension. Accordingly, the size of perceptron network is denoted in the format of (m, k, n), which corresponds to matrices Aim x k ) and B(k x n) for GEMM.”)

Regarding claim 16, Cheng teaches the system of claim 11 (above). Cheng further teaches: 
the layer comprises a convolutional layer. (Cheng, para. 0042 and Fig. 1B: “FIG. 1B illustrates Convolutional (Conv) layers used as building blocks of convolutional neural networks.”)

Regarding claim 19, Cheng teaches a non-transitory computer-readable medium that: 
when executed by a processor, cause the processor to (Cheng, para. 0028: “The computing device includes at least one processor and a machine- readable medium coupled to the at least one processor”) 
identify a first matrix tile and a second matrix tile; (Cheng, para. 0028: “m, k, and n are matrix parameters for multiplication of a first matrix A (m x k) by a second matrix B (k x n), to produce a matrix C (m x n)”)
obtain first range information for the first matrix tile and second range information for the second matrix tile; (Cheng, para. 0028: “m, k, and n are matrix parameters for multiplication of a first matrix A (m x k) by a second matrix B (k x n), to produce a matrix C (m x n) to produce a matrix C (m x n), where m is a number of rows of a first matrix, k is number of columns of the first matrix and number of rows of a second matrix, and n is the number of columns of the second matrix”. Examiner notes that the broadest reasonable interpretation of “range information” means information about the range of a matrix where range is defined as the columns of a matrix such that range information includes the number of columns in a matrix).
select a matrix multiplication path based on the first range information and the second range information; (Cheng, para. 00114: “The tiling module includes software that splits matrices to be multiplied into respective tiles and the optimizer module includes software that formulates an optimal tiling configuration for the matrices to be multiplied that collectively achieves a lowest running time for multiplication of the matrices on the target hardware into the following optimization problem”; Examiner notes that the broadest reasonable interpretation of “based on…range information” means a multiplication path that takes into consideration information about the range (i.e. the tiling configuration which includes range information)).
performing a matrix multiplication on the first matrix tile and the second matrix tile using the selected matrix multiplication path to generate a tile matrix multiplication product. (Cheng, para. 0028: “m, k, and n are matrix parameters for multiplication of a first matrix A (m x k) by a second matrix B (k x n), to produce a matrix C (m x n)”).

Regarding claim 20, Cheng teaches the non-transitory computer-readable medium of claim 19 (above). Cheng further teaches:
selecting the matrix multiplication path comprises selecting the matrix multiplication path from a set of two or more matrix multiplication paths, wherein each matrix multiplication path is configured to perform a matrix multiplication operation for a different set of input ranges. (Cheng, para. 00114: “The tiling module includes software that splits matrices to be multiplied into respective tiles and the optimizer module includes software that formulates an optimal tiling configuration for the matrices to be multiplied that collectively achieves a lowest running time for multiplication of the matrices on the target hardware”; Examiner notes that different tiling configurations as in Cheng result in different sets of matrices to be multiplied such that the optimal configuration for matrix multiplication is will be found and selected)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Frumkin, et. al. (US 20190278600, hereinafter “Frumkin”) 

Regarding claim 8, Cheng teaches the method of claim 7 (above). Cheng does not explicitly disclose: 
range information is stored for a set of range metadata blocks that include multiple filter cutouts.
However, Frumkin teaches:
range information is stored for a set of range metadata blocks that include multiple filter cutouts. (Frumkin, para. 0023: “As illustrated in FIG. 2B, a majority of the data to be stored for a sparse matrix, which also includes a significant amount of corresponding metadata, corresponds to elements with zero value that do not impact the product of the matrix multiplication.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Frumkin into Cheng. Cheng teaches efficiently mapping deep learning operation/workload to a broader range of hardware; Frumkin teaches the processing of sparse matrices for mathematical and programmatic operations—in particular, a tiling approach that divides a sparse matrix into submatrices. One of ordinary skill would have been motivated to combine the teachings of Frumkin into Cheng in order to execute mathematical and programmatic operations in parallel on tiled sparse matrices wherein zero-value entities can be ignored which reduces resource requirements for processing (Frumkin, para. 0013). 

Regarding claim 9, Cheng and Frumkin teaches the method of claim 8 (above). Frumkin further teaches: 
obtaining the first range information comprises retrieving a range for a range metadata block from which the first tile is generated. (Frumkin, para. 0028: “The indices can be reserved for entities with non-zero values. In one embodiment, the address of an element can be computed as the address of the tile plus an offset within the tile, which in some embodiments is an eight-bit offset. This provides an advantage in savings of metadata representing the sparse data. As mentioned, the tiles can all have the same height and width in at least some embodiments. The height and width values can be selected in some embodiments in order to minimize cache misses, and the height and width values may also depend in some extent upon the density of the matrix”; Examiner notes that the broadest reasonable interpretation of “range metadata” is data about a range i.e. a column of a matrix such as the height or width values or address in a column such as in Frumkin)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Frumkin into Cheng as set forth above with respect to claim 8.  

Regarding claim 17, Cheng teaches the system of claim 16 (above). Cheng does not explicitly disclose: 
range information is stored for a set of range metadata blocks that include multiple filter cutouts.
However, Frumkin teaches: 
range information is stored for a set of range metadata blocks that include multiple filter cutouts. (Frumkin, para. 0023: “As illustrated in FIG. 2B, a majority of the data to be stored for a sparse matrix, which also includes a significant amount of corresponding metadata, corresponds to elements with zero value that do not impact the product of the matrix multiplication.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Frumkin into Cheng. Cheng teaches efficiently mapping deep learning operation/workload to a broader range of hardware; Frumkin teaches the processing of sparse matrices for mathematical and programmatic operations—in particular, a tiling approach that divides a sparse matrix into submatrices. One of ordinary skill would have been motivated to combine the teachings of Frumkin into Cheng in order to execute mathematical and programmatic operations in parallel on tiled sparse matrices wherein zero-value entities can be ignored which reduces resource requirements for processing (Frumkin, para. 0013). 

Regarding claim 18, Cheng and Frumkin teaches the system of claim 17 (above). Frumkin further teaches: 
obtaining the first range information comprises retrieving a range for a range metadata block from which the first tile is generated. (Frumkin, para. 0028: “The indices can be reserved for entities with non-zero values. In one embodiment, the address of an element can be computed as the address of the tile plus an offset within the tile, which in some embodiments is an eight-bit offset. This provides an advantage in savings of metadata representing the sparse data. As mentioned, the tiles can all have the same height and width in at least some embodiments. The height and width values can be selected in some embodiments in order to minimize cache misses, and the height and width values may also depend in some extent upon the density of the matrix”; Examiner notes that the broadest reasonable interpretation of “range metadata” is data about a range i.e. a column of a matrix such as the height or width values or address in a column such as in Frumkin)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Frumkin into Cheng as set forth above with respect to claim 17. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Appuswamy, et. al. (US 20190303749) teaches massively parallel neural inference computing methods and systems. 
Phelps, et. al. (US 20190354571) teaches special-purpose hardware circuits that decrease latency across a matrix multiply unit by increasing the rate in which weight values are loaded into weight matrix registers within the matrix multiply unit.
Tanner, D (US 20210048991 A1) teaches apparatuses, systems, and techniques to detect a manner in which to optimize execution of a matrix operations.
Kazakov, et. al. (US 20200133991 A1) teaches the application of submatrices at a matrix multiplier to reduce the number of input changes at an input register of the matrix multiplier
Garcia, et. al. (EP 3713093 A1) teaches systems and methods for generating a representative value of a data set via compression.
Yang, et. al. (“Fast Sparse Matrix-Vector Multiplication on GPUs: Implications for Graph Mining”, 3 Sep 2011, Proceedings of the VLDB Endowment, Vol. 4, No. 4)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sally T. Nguyen whose telephone number is (571) 272-3406. The examiner can normally be reached Monday - Thursday, 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STN/Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123